 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuburban Ford, Inc. and Automotive TransportChauffeurs, Demonstrators & Helpers, Local604 a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America and Automotive, Petroleum andAllied Industries Employees Union, Local 618,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica and Bob Hawkins. Cases 14-CA-12580, 14-CA-12581, and 14-CA-12671March 12, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 21, 1979, Administrative LawJudge Stanley N. Ohlbaum issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and Charg-ing Party Local 604 filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Suburban Ford,Inc., Imperial, Missouri, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Actand has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organization248 NLRB No. 51To form, join, or assist any unionTo bargain collectively through represen-tatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT accuse any employee of dis-loyalty for being a union member or exercisingany other right under the Act.WE WILL NOT threaten to discharge any em-ployee because he or she belongs to a union ordoes anything else an employee has the rightto do under the Act.WE WILL NOT ask any employee to tell uswhat he or she is dissatisfied about, in order toget him or her away from union membershipor any other right under the Act.WE WILL NOT promise any economic benefitto an employee for not joining or staying in aunion or for not doing anything else he or shehas a right to do under the Act.WE WILL NOT tell any employee it would beuseless to try to bargain with us through aunion.WE Wll.. NOT give any employee any assur-ance of a long or steady job if he or she does notjoin or drops out of a union.WE WILL NOT withdraw or change any carsales bonus contest, or take away or changeany salesman's demonstrator car, or changeany salesman's job, to get him or her to dropout of or not join a union or to cause him orher not to exercise any other right he or shehas under the Act.WE WILL. NOT discharge or lay off an em-ployee because he or she has joined a union ordone anything else he or she has a right to dounder the Act; nor try to scare any employeeaway from a union or from doing anythingelse he or she has a right to do under the Act.WE WILL NOT hire unneeded extra employ-ees-salesmen or clericals or others-in orderto destroy a union's majority strength to bar-gain collectively with us on our employees'behalf, nor so as to defeat or impede our em-ployees' right to be represented by a union orunions.WE WILL NOT do any of these things, orotherwise violate the National Labor RelationsAct, directly or indirectly, in order to destroyor dissipate the collective-bargaining status ofyour lawfully designated union representative,or for the purpose of inducing you to cease SUBURBAN FORD, INC.365from acting through such representative inorder to bargain with us collectively, as youhave the right to do.WE WILL make each salesman in ouremploy on April 30, 1979, whole, plus interest,for all pay, commissions, job benefits of anykind and extra expenses incurred, because ofeach of the following actions we took on orafter April 30, 1979:1. Our withdrawal of the "LTD" salesbonus contest before its scheduled endingdate;2. Our changing of our salesmen's demon-strator cars;3. Our shifting of our salesmen from newto used car sales or vice versa;4. Our taking on of unneeded salesmen, inorder to break up the majority status ofTeamsters Local 604 as our salesmen's au-thorized collective-bargaining representative.WE WILL additionally make whole BobHawkins for all pay, commissions, and benefitshe lost, and all extra expenses he incurred,with interest, because we fired him on June 6,until he returned on June 9, 1979. And we willremove from all of our files and records anyindication that he was fired for cause or in anyway because of his fault, and we will not makeany such statement to any prospective employ-er or reference seeker.WE WILL on request recognize and bargaincollectively in good faith with AutomotiveTransport Chauffeurs, Demonstrators & Help-ers, Local 604 a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargain-ing representative of our salesmen in the fol-lowing appropriate collective-bargaining unit,and we will embody in a signed agreement anyunderstanding reached:All salesmen employed by Suburban Ford,Inc., excluding all office clericals, guards,professionals and supervisors as defined inthe Act.WE WILL, on request, recognize and bargaincollectively with Automotive, Petroleum andAllied Industries Employees Union, Local 618a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining represen-tative of our clerical employees in the follow-ing appropriate collective-bargaining unit, andwe will embody in a signed agreement any un-derstanding reached:All office clerical employees at the Imperial,Missouri facility of Suburban Ford, Inc., ex-cluding all salesmen, professional employees,guards and supervisors as defined in the Act.SUBURBAN FORD, INC.DECISIONI. PRELIMINARY STATEMENT; ISSUESSTANLEY N. OHIBAUM, Administrative Law Judge:This consolidated proceeding' under the National LaborRelations Act, as amended, 29 U.S.C. Sec. 151, et seq.(Act), was heard before me in St. Louis, Missouri, onJuly 11-13 and August 6, 1979, with all parties partici-pating throughout by counsel and given full opportunityto present evidence, arguments, proposed findings andconclusions, and briefs. Post-trial briefs were received onSeptember 12. The record and briefs2have been careful-ly considered.The principal issues are whether, after receiving anddeclining requests for recognition and collective bargain-ing from a Union on behalf of its automobile salesmenand from another Union on behalf of its clerical employ-ees, Respondent engaged in a variety of alleged unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the Act in order to destroy the Unions' claimed ma-jority representational status and to abort a fair electionunder the Act; and the appropriate remedy for any suchviolations.Upon the entire record and my observation of the tes-timonial demeanor of the witnesses, I make the follow-ing:FINDINGS AND CONC[USIONSII. JRISDICTIONAt all material times, Respondent has been and is aMissouri corporation with principal office and place ofbusiness in Imperial, Missouri (the only location involvedhere), engaged in retail sale and distribution of auto-mobiles and related automotive products. During therepresentative 12-month period ending May 31, 1979, im-mediately antedating issuance of the complaint, in thecourse and conduct of its said business, Respondent re-ceived gross revenues exceeding $500,000, and also pur-chased and caused to be transported to its said locationdirectly in interstate commerce from places outside Mis-souri automobiles and related products valued in excessof $50,000.I find that at all material times Respondent has beenand is an employer engaged in commerce and in oper-Ca.es 14-CA 12580 (charge filed on Max 8. 1979) h Teamterslocal Nt)4), 14-CA-12581 (charge filed on Ma 9') hb\ Feamrnsrs I ocal618), and 14-CA-12671 (charge filed on June 8 h Hobh lasxkinl wheremerged in(o a consolidated complaint issued on June 21 h the RegionalDirector for Region 14. superseding an erlier conllohdated complainttCases 14 CA 12580 and 14-CA 12581) isied hb him on Juie 8 Unlessoilhcrxi e stiacd, dales are 19702 Sixteen xi ll et s t il Ificd lll d Ih rc are oicr 8(X) pages of Irli rlpl.cxhlhilTs. ld hriets Respondelnt' unopposed niolion to corIecl the tran-script i hrcb\ granteld .X late brief , a , is, receic d fro rn I ocal 6104on September 17SUBURBAN FORD, INC. 365 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act; and that at all of those timesCharging Party Unions have each been and are labor or-ganizations as defined in Section 2(5) of the Act.III. ALLEGED VIOLATIONS OF THE ACTA. BackgroundRespondent is a retail dealer in new and used auto-mobiles and trucks in suburban St. Louis. This case cen-ters around the attempt of its salesmen and its clericalemployees to organize themselves for collective bargain-ing-the salesmen through Teamsters Local 604 and theclerks through Teamsters Local 618-and Respondent'sactions in response thereto. Alleged occurrences will betaken up in chronological order so as to portray eventsas they happened. For convenience, an appended chart(Appendix A) chronologically summarizes allegations,cross-referenced to complaint paragraphs, Act sections,Decision sections (herein), and witnesses on each side,and also set forth findings thereon and their chief bases.[Appendix A omitted from publication.]B. Alleged Unfair Labor Practices1. AprilIn mid-April, Respondent's car salesman NorbertEugene Merz contacted Teamsters Local 604 with aview toward its representing Respondent's salesmen incollective bargaining. At a union organizing meeting onApril 19, 63 of the 9 or 104 salesmen, a clear majority,signed and the same or next day gave to that unionmembership application cards (G.C. Exhs. 3a-f), where-by each did "voluntarily choose and designate it as myrepresentative for purposes of collective bargaining." Re-spondent's clerical employees, who worked in closeproximity and conjunction with its salesmen, heard aboutthis and expressed interest in becoming organized forcollective bargaining, too. Accordingly, after meeting onApril 25 with Teamsters Local 618 Representative Por-terfield, five of Respondent's six5clerical employees like-wise signed and gave to that Union membership applica-tion cards (G.C. Exhs. 2a-e) designating that Union, inthe same words as quoted above for the salesmen, to rep-resent them for collective bargaining. Porterfield thensuggested they sleep on it anyway and if they had notchanged their minds by the following morning, to nodaffirmatively to him when he then came in to visit Re-spondent to request recognition and collective bargain-ing. When Porterfield accordingly visited Respondentthe next morning (April 26), the clerical employees6nodded to him affirmatively as prearranged.3 I.e, Baffa. Gowran. Hawkins. Hootselle. Metz. and Van Ronzelen4 The foregoing (slpra., fn 3), plus Terry Hildebrand (RespondentPresident Roland Hildebrand's son). Robert Michael Fitzgerald (Respon-dent New Car Manager James Fitzgerald's son), Larry Stovesalnd (Re-spondent Assistant New Car Manager), and Ed Mercer (a "part-timer"who seemingly as paid some commission in connection with a car salein April but not, so far as appears. thereafter See Resp. Exh 4)5 I.e., all but Mary Gant. who was orking late that day: viz. Dane,Davis, Kassen. Lyles, and Smitha Including Smith, who, testifying as Respondent's witness, concedesshe also nodded affirmaivel) to him that morning to indicate her conlin-Representatives of both Teamsters Locals (604 and618) visited Respondent's premises together on April 26and, upon the basis of the employees' signed union au-thorization cards,7requested recognition from Respon-dent's head official and principal, Roland Hildebrand.Hildebrand answered that he would "have to think aboutit."8Later in the day, Hildebrand indicated that he wasdeclining to recognize the Unions, was being advised bycounsel, and wished to go to an election. Accordingly,on the next day (April 27), Local 618 RepresentativePorterfield likewise filed with the Regional Office therepresentational credential cards his Union held from Re-spondent's clerical employees, together with a petitionfor a statutory election and certification.At noon on Saturday, April 28, Respondent's new carsalesman Bob Hawkins was called into Roland Hilde-brand's office by General Sales Manager James Fitzger-ald (third in line of authority in the Company, over himbeing only owner Roland Hildebrand and the corporateofficial and office manager, Lorraine Schramke), who satdown in Hildebrand's chair and berated Hawkins:Hawk, you of all people, I didn't think you'd dothis to me. ...[a]gree to join a union. ... I expectloyalty from [my] employees ...I took a chanceon you, and I could have blown [you] out of [here]any time I wanted to when [you were] having badmonths.To this Hawkins responded that any decision he madewould be for the benefit of his family as well as his em-ployer and should not be taken personally by Fitzgerald.Hawkins, who had previously served with Fitzgerald onthe police force, asked Fitzgerald what was differentfrom the time Fitzgerald and he had organized a police-men's association. Fitzgerald merely replied, "It is differ-ent" and something about looking at yourself in themirror, and called for salesman Van Ronzelen, whom helikewise berated from Hildebrand's chair:Van, you stabbed me in the back.... You knowvery well that Mr. Hildebrand and I did not want aunion in this store.... Have [you] looked up thedefinition of the word loyalty lately?Fitzgerald added that he (Fitzgerald) could still "shavemy face in the morning"-i.e., face himself in the mirrorued assent to union representation Smith. who has had a year of college.read the card before signing it and clearly understood its meaning. signifi-cation, and intended use. and at no time made any attempt to withdrawor cancel her card. although apparently she would hase been happier tokeep it quiet because of her husband's opposition to unions generall)I Local 618 Representative Porerfield exhibited the signed cards ofthe clerical employees Local 604 Representative Greer did not displaythe salesmen's cards because he had already filed them with the RegionalOffice on April 23. as the Regional Office's date stamp shows. togetherwith a petition for certification based upon an election under the ActThe clerical employees' cards were similarly filed with the RegionalOffice on April 27s It is undisputed that the two Unions requested recognition on April26 Although Hildebrand did not estify. Respondent's corporate officialand office manager. Lorraine Schramke., as ell as its sales manager.James Fitzgerald. acknowledged the meeting and recognitional demandstook place Local 604 had previousl). on April 23 also requested recog-nition to bargain on behalf of the salesnmen, but had like" ise been told byHildebrand that he "sould think about it and let [you] know" SUBURBAN FORD, INC.367(the same as he had indicated to Hawkins). Van Ronze-len answered that he had done nothing to be ashamed ofand that as one of the six organizers of the St. Louispolice force Fitzgerald would have done the same thing.To Van Ronzelen, as to Hawkins, Fitzgerald, who ac-cording to his own testimony had been a St. Louis policeofficer for 10 years (1959-69) during which he organizedand was the founding president of the St. Louis PoliceAssociation and thereafter was a member of Local 604for 4 years (1969-73) including his time at another cardealership as assistant manager, replied that "There's abig difference." Van Ronzelen told Fitzgerald the sales-men had left Fitzgerald out of it "for your own protec-tion." Fitzgerald chided Van Ronzelen because he didnot "come to me first." The meeting ended with a hand-shake between the two.9The foregoing is the sworn account of Hawkins andVan Ronzelen. Fitzgerald's version is not essentially dif-ferent. According to Fitzgerald he told Hawkins andVan Ronzelen "almost word for word" the same thing:I [am] thoroughly disappointed in the way that youhave gone around me with whatever problems youthink you have .... If you have problems I [feel]that you should at least have come to me beforegoing whatever route you are taking .... We atSuburban Ford and myself [do] not want the union...because Suburban Ford [can] not afford aunion at the time.Upon the basis of the foregoing testimony, and credit-ing Hawkins and Van Ronzelen, I find the allegations ofparagraphs 5A, B, and C of the complaint established.The regular weekly meeting of Respondent's manage-ment with its salesmen at the beginning of the workdayon Monday morning, April 30, was opened by SalesManager James Fitzgerald's brusque and unprecedentedannouncement to the salesmen, as he uncharacteristicallypaced back and forth redfaced behind the finance officedoor, which was closed on this occasion, that (as re-counted by salesman Thomas Hootselle):I want all of the keys to your demos [i.e., salesmen'sdemonstrator vehicles] before you leave the meet-ing. Just place them on the desk ...[You will] befurnished with different demos before the day [is]up.Such a recall of salesmen's demonstrators was unprec-edented. Continuing, Fitzgerald also announced that Re-spondent's current bonus contest for salesmen, involvingas prizes paid trips to Las Vegas and another resort forsales of "LTD" model Fords, was canceled "for lack ofinterest," notwithstanding the fact that in the expired 2of the 4 weeks set for the contest salesmen had alreadymade such "LTD" sales vying for the prizes.'°0Curtly9 Fitzgerald resigned from Respondent's employ on May 18'o Although a new "LTD" sales "bonus" contest was shortly there-after placed into effect, it was a cash bonus seemingly not approlimaingthe alue of the summarily and unprecedentedly canceled contest. norwas any credit of any kind given to the salesmen for "[.TD)" sales l-ready made by them under the summarils canceled contest, thus on bothcounts resulting inr a loss, of economic hbenefits ( them I do lnol creditaddressing the salesmen for the first time by their last in-stead of their first names, as he-also without prece-dent-singled them out for blame for a downturn in ve-hicle sales during April, asserting Respondent was "inthe red $43,000 ...that month" (April) following agood March. Finally, that same morning (Monday, April30), six new persons showed up on the scene and wereintroduced as additional salesmen-likewise without pre-cedent in the history of the Company.The salesmen's demonstrators-which, for practicalpurposes prior to this time, they could select themselves,as a lucrative, prized, and prestigious job benefit andemolument-were thereupon taken from them and re-placed with high gas-consuming trucks or other less de-sirable vehicles.'2 Sales Manager James Fitzgerald con-cedes he reassigned these "prestigious" demonstrator ve-hicles to the newly hired additional salesmen brought inon April 30.Also on the heels of the April 30 meeting there oc-curred a likewise unprecedented reshuffle of the sales-men's jobs, transferring them from new to used car salesor vice versa'3-as credibly described, two substantiallydistinguishable jobs requiring distinct experience and jobskills, and thus prejudicial to their earning opportunities,based on commissions. In view of the accumulated expe-rience and expertise of the salesmen in the jobs theyheld,.4their wholesale reshuffling and replacement oraugmentation by untrained novices with little or noqualifications5could have had no rational purpose otherJames Fitzgerald's explanations for the premature cancellation of theoriginal LTD bonus contest as stemming from any lack or diminution ofinterest therein by the salesmen (his own son Robert estified to the con-trary) or from any reason other than coercion and restraint upon thesalesmen because of their union organizing activities"See "Respondent's economic' defense," sec 11II.B,. ifra.Thus, salesman Hootselle's 1979 air-conditioned LTD andau. re-tailing for $8,700 and never sold. was replaced with a 1979 unair-condi-tioned 5.(X)O Fairmont Futura and later with an unair-conditloned Gren-ada Van Ronzelens 58500 air-condilioned luxury Thunderbird (neversold) was replaced with all unair-conditioned $5.000 Pinto Merz' S6.750air-conditioned Grenada Guia was replaced with an unair-conditioned 6mpg 3/4-ton pickup truck which. because of the 44.6-mile round-trip dis-tance to his home. he has not used in iew of the high added cost of thegasoline it would require Has kins' $7200 air-conditioned 14 mpg I.TD-2 was also replaced with an unair-conditioned (subsequently air-condi-ionled) 8 mpg 3/4-ton pickup truck (Seemingly at no prior time had asalesman. other than at his own request, been assigned a pickup truck ashis "demonstrator" ehicle ) However. the vehicle of Hildebrand's sonTerry (a salesman) was not replaced: and Fitzgerald's son's demonstratorwas replaced with an equivalent ehicle ith a bed. which he requestedThe L.TD vehicle taken from Fitzgerald's assistant. Nes Car ManagerStovesand. was apparenll, restored iio him ssithin a few das.a Thus, used car salesman Hoolselle. after 4 years of employment in-cluding recently almost half of a year as temporary used car manager.was summarily ransferred to new cars. as Were also salesmen Baffa andGow ran, whereas new car salesmen Hawkins (in Respondent', emnplo asnew car salesmen since November 1978) and Merz (in Respondent'semploy for 6 years as a ntew car salesman) were sw itched to used carsSuch a wholesale sitch-around was unprecedented Salesmen Hootselleand Hawkins lestified credibly that their incomes suffered because of theobh switches It is noted that the job of Sales Manager James Fit7gerald'sson, car salesman Robhert. remained Ilnchanged" Indeed. one sluch transferee, ess car salesman Hasvkits. had recent-I) been detailed hby Respondent to a formal course of inltruIctlil I neitecar sales techniques i1 ResplndeCnt', behesl and c\perisc Rsponlldenl'ssales rtlager. J;lmt.s I igerald. .a Ihc hearing hnilf characterized theesxliliig sale, frce a, "the best-i' See fit 17. it/rSUBURBAN FORD, NC. 367 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights under the Act and in their job security and toreduce their income, so as to induce them to cease exer-cising those rights, and I so find.While the suggestion is advanced that Respondent's di-minished business in April itself necessitated the substan-tial augmentation of its sales staff on April 30 in order toincrease sales, it is to be noted that no such augmentationhad occurred in or after poor business months in thepast; Respondent's Sales Manager James Fitzgerald him-self at the hearing characterized the quality of the mem-bers of its existing sales staff as no less than "the best";the job qualifications of some of the sudden and unprec-edented additions'6to its sales staff are far less than im-pressive;' 7 and there is no showing that their advent re-sulted in sales which could not readily have been han-dled by the existing sales staff. Viewed in this light, theiraddition to the sales staff, under the circumstancesshown, could have been for no purpose other than todissipate and destroy the majority representational statusof Local 604 as its salesmen's designated collective-bar-gaining representative and to abort the outcome of a fairelection under the Act,18and to have no result otherthan to diminish the commission earnings of its existingsalesmen as well as to coercively retaliate against and in-timidate them in their jobs because of their attempts toexercise their right under the Act to bargain collectively,and I so find.At the same time as Respondent thus substantially aug-mented its sales force after the salesmen attempted tobargain collectively through Local 604, Respondent like-wise substantially augmented its clerical force on theheels of the clerical employees' simultaneous attempt tobargain collectively through Local 618-in the latter in-stance adding also no less than four alleged new cleri-cals,x9all "part time," also (as in the case of the sales-'" All. according to Respondent's sales manager, James Fitzgerald, un-adxerlised and recruited through "emergency basis" personal contacts ,ofmanagement]i Thus. Corrigan was a former bank guard, and Gorda and Whangersimilarly ssere ithout car sales experience while Daniel Fitzgeraldswith some experience-was another son of Sales Manager James Fitzger-ald None of the six added salesmen had worked for Respondent before.and of the six only one Pfuehl hired in mid-May) was still workingthere at the time of the instant hearing, the other five having left or beendischarged for "low production" with to replacements in July', In this connection, it is noted that. according to credited testimolyrof salesman Hootselle. on July 10--during the very pendency of the in-stant hearing he oerheard current New Car MNanager Terry Hilde-brand (owner Roland Hildebrand's son and James Fitzgerald's successor)inform and question a new candidate for employment that "we [are]having Iaub r problems we are in the midst (of a unioin problemSome of the employees are joining or trying to organize to join a nionWhat's your feelings ion this?" Early the same afternoon Hootselle alsoheard Responident's principal Rland Hildebrand himself tell another jobcandidate substantially the same thing Without explanation neither of theHildebrands testified. thus leaving this testimonyr of Htooselle unilcointra-dicted 'The foregoinig is fairly construable within the conlltext of Respol-dent's admitted as testified to by Respoldenm's ow i, witnesses James andRobert Fitzgerald, as well as the Genelral Counsel's w ilnesses -opposiionto unionization arid collective bargaining by its employeesIl e Gratia (Respondenl Office Manager Schramke's niece throughmarriage}. Sims (Respondenl's sers ice manager's i fe). Brandi(Schranimke's niece). aid Gillil (recoimmended by Brandt) ()Of these i onlGraiza and Sinms wcre still in Rspondenlt's mploy at the titie f he in-stant hearitngRespindeint's salcsilaln Mel, testified credibl that aroulnd tli ,ll aSaturday il mid-NIa, i the pcsnce f Assistant Sales Mlanlager Sto c-force augmentation) without precedent and in the face ofalleged business shortfalls. There is also impressive testi-mony20that following their collective-bargaining re-quest, the former friendly and relaxed atmosphere in theclerical offices on the part of management underwent aswift and unprecedented transformation to hostility,harshness, and rigidity.Under the circumstances shown, it is impossible toview Respondent's sudden, substantial, unprecedented,and unsatisfactorily explained augmentation of its clericalforce, on the heels of the request by Local 618 to bar-gain collectively on their behalf, in any other light thanRespondent's precisely parallel action in augmenting itssalesforce on the heels of the simultaneous request byLocal 604 to bargain collectively on their behalf-namely, to interfere with, restrain, and coerce the cleri-cals, as well as the salesmen, in the exercise of their Sec-tion 7 rights under the Act, to dissipate and destroy themajority status of their designated Union, and to abortand prevent that fair Board election mandated by theAct, and I so find.The foregoing substantial expansions of sales as well asclerical forces on the heels of those employees' rejectedconjoined collective-bargaining requests and pending thefair statutory elections which Respondent demanded,may be regarded as particularly strange in view of Re-spondent's defense here of "economic" problems result-ing from declining sales and income. That defense willnow be addressed.Respondent's "economic" defenseRespondent seeks to account for its actions of April30, on the heels of its refusal of the two Unions' requeststo bargain collectively, by claiming that those actionswere necessitated by poor business in April.It seems fair to assess Respondent's actions and its mo-tives in the context of its plain opposition to collectivesand, Respondent's newly added part-time Saturday telephone clerkDonna Gratza (Respondent's executive Lorraine Schramke's niece) re-marked that although this is "the easiest job (I've e er had AuntLorraine told [me] when this [organizational attempt] is over, [I] illquit " Later Stovesand commented. "I can't believe she said such anidiot[ic] thing to you " Although Gralza disputes Merz' ersion. upon thebasis of my comparative testimonial demeanor observations I definitelyprefer aid credit Merz' testimony Without explanation. Stovesand asno produced to dispute Merz testimony According to Gratza. Merer up-braided her for doing something "morally rong" il coming in as anadded alleged employee to be invlolved in something that did not concernher and to think about it if she had a conscience Although Gratza claimsshe did not know what Mere was talking about. she acknoskiledges shedid not even ask him I do not credit her testimony that she wtas unas ~areof what Merz sas alluding to, particularly i ie , of her later conces-sioni that "I knew it was a problem wilh the un ioll 2c l e by Dane "It as like a bomb was dropped the tensionbecame unreal " Comlpany Executive and Office Manager Schramkepointedly remarked that thenceforth "itl will be strictl) bhlusinss" and byI.yles. as well as by Respondent's ovnal itiless Davis. xx ho testified thatthe morning after the Union exhibited their cards and requested collec-live bargaining Office Mana;ger Schralmke told her she sas no longer herfriend anid that she w"as very much hurt because the girls had signed theunion cards Upon demeanor observations, I discredit that portion ofDavls' testinimo-ll-highly equixocalte. unsatisfactory. tand pinly pre-varicatie. i contirast to her ther testimnlly as obshered-Ihat some un-mdenlified and allegedlN unlremembered person allegedls remarked or"must hilac"' remarked to her that she 'xould he fired if she did not sign aiunliton crd SUBURBAN FORD, INC.369bargaining by its employees through unions. The accountof Respondent's salesmen's meeting on April 28 in ownerHildebrand's office when Sales Manager James Fitzger-ald-third in command at the Company, by his owncharacterization-from Hildebrand's chair, that "locus offinal authority,"2' upbraided them for their "disloyalty"in seeking to assert their legal rights to attempt to bar-gain collectively, will be recalled. At the hearing, SalesManager James Fitzgerald conceded he chided thesemen because they went to a union and did not "come tome .. we at Suburban Ford and myself [do] not wantthe union.... because Suburban Ford [can] not afford aunion at the time." Fitzgerald's son Robert, also testify-ing as Respondent's witness, recounted that he-as oneof Respondent's salesmen-"very often" reminded theother salesmen that his "father's wishes ...[are] againstthe union coming into Suburban," even though his fatherhad organized a union in the police department.In assessing Respondent's "economic" defense it alsoseems fair to keep in mind that at the instant hearing Re-spondent's sales manager, James Fitzgerald, testifying asits witness, himself rated its sales force as "the best."Concerning the level of Respondent's business in thefirst quarter of 1979, even Respondent appeared to haveno dissatisfactions, and there is no credible showing thatit expressed any, prior to the assertion by its employeesthrough their two Unions of their desire to bargain col-lectively. Even according to Sales Manager James Fitz-gerald, March was a "good"22month. According to hisson Robert, March was a "good" month, but April wasnot because "there weren't as many people in there inApril as there was in March"-generally agreed to hereby all witnesses, but hardly necessarily ascribable to der-elictions or shortcomings of the sales staff. On the con-trary, the shortfall in anticipated or hoped-for April traf-fic is explained by various witnesses as ascribable to acombination of factors; viz, fewer customers needing orwanting to purchase cars or trucks for one reason or an-other, including the general economy, inflation, the gen-erally depressed condition of the automobile sales indus-try, gasoline shortages and escalating prices, and a localroad-flooding situation at and around Respondent's loca-tion precluding or interfering with ready access to itspremises. Other factors included increased competitive-ness in the industry. But the core fact is that these werebasically factors outside of the control of the salesmen.As conceded by both Fitzgeralds, where fewer custom-ers come in there are simply less sales. And, even asidefrom the foregoing factors in April 1979, it has not beenshown that that April was substantially different fromprevious Aprils-when Respondent took none of the ac-tions it took here on April 30, 4 days after the visit bythe Unions to seek collective bargaining. .411 of the ac-tions taken by Respondent on April 30 were unique andunprecedented in the Company's history. The only thingthat was different was its employees' assertion, throughtheir Unions, immediately preceding April 30, of theirdesire to bargain collectively.2 Ge,r/l Sho (orporatio,, .7 Nt RB 124. 127 (1948): He later added, "hut not grcl "Finally, Respondent has submitted some April business"figures" (Resp. Exh. 2) which require comment. At theoutset it should be noted that, as conceded by their origi-nator and sponsor, Respondent's executive and officemanager, Lorraine Schramke, they pivot around her pro-jections. predictions, and expectations of the number ofcars she hoped would be sold that month (April), so thatany lesser number actually sold would thus, by that hor-oscopic "bookkeeping" mystique, be considered a "loss"although it was clearly and concededly not a real oractual loss since the assets (i.e., the cars) were still eitheron hand or available to be ordered. This explanation, ofcourse, at once skews the "figures" (Resp. Exh. 2) pre-sented. It is further to be noted that the figures submitted(Resp. Exh. 2) are dated April 26 and do not reflectApril 26-30, for which no figures were produced, leav-ing no month-end figures adduced even for April; that,as explained by Schramke, except for the last (extremeright) column, because of the style of computerizationutilized, all minuses mean pluses; that the columnheadcoding "MTD" means month to date, "FRC" meansforecast (i.e., an artificial prediction), and "VAR" meansvariance between "MTD" and "FRC" or, in turn, a to-tally artificial figure delineating only the difference be-tween actual operations and predicted or hoped-for oper-ational levels aspired to be reached--and not any "loss."Furthermore, as is well known, a "poor" April mayobviously be offset or more than compensated for by a"good" (as here conceded) March and/or other months;the contrary has not here been shown.Moreover, of course, lacking interface or other figures(for other months and years, annual reports and profit-and-loss statements, certified accountants' reports, etc.)for comparison purposes, and lacking any data to allowconstruction or derivation of a comparative ratio of per-sonnel manpower levels or man-hours to business orincome levels-data which are presumably at hand andreadily available to Respondent, but which for its ownunexplained reasons it has chosen not to introduce23-norational comparisons, deductions, or inferences are feasi-ble to support Respondent's alleged "economic" defensehere in any event.Usually an "economic" (business decline) defense inexplanation of an adverse employee personnel action iscast in terms of justification for employee discharge,layoff, or reduction in force. Here, strangely, it is theconverse-Respondent asserts an "economic" (businessdecline) defense in justification of its substantial increaseof its staff, coincidentally the only segments of its staff(salesmen and clerical employees) asserting the right to21 That failure to introduce axailable docuneintary e idence jlu tific aninference thai it ,.ould not support or assist the colilmoln, of Ihe parll·stho originated them. f S Drer & R G R R .191 l S 4. 91 92(1903): NL RB. \ IWallitA. 198 F2d 477, 483 3d Cir 1952) Schrarmkecoinceded during cross-cxaminlation that-in contradlcl ion to he sup-posed "los,e'" for Apr-il based 1t1 shortfalls ill her alleged especlatlonl(Rep Exh 2). a-tual profit-and-loss filiancia;l laternen , of the Conpailn,hovued pn/itt for the nesx car deparlmnti of 51()0.644 anld lr tite usoecar deparinlentit of 514,319 for April (ith an allegecd oserall los, of on1Sh447 (illcludlig corporale salrle,, depleciali.llI ec ) i shl.irp COIItr.i-ditincllt n to the $4 154 lo,." bit reall\ onil sIhorilfall alleged pro-lelced epetliltorn. shos, oni Re',p Ft 2. f S hicl 1.O1ttlleC dl it a\clent 2 11 (Re.p Esh 21 ;sa a,crihed to the part departnitilt ilth\k h lch l thE s.lea t n ha, c nIollulg I, doiSUBURBAN FORD, INC. 36q 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain with it collectively. Such a turnabout, to justifysubstantial staff increases in terms of an alleged businessdecline, following swiftly on the heels of requests to bar-gain collectively, taxes credulity. In fact, it has not beencredibly made out here by Respondent. A far morelikely, and indeed the inescapable, explanation for Re-spondent's April 30 (and preceding and ensuing) actionshere was that it was attempting, through a sort of em-ployer "featherbedding," to "pack" the bargaining unitsso as to dilute, emasculate, and destroy the Union's ma-jorities in the two appropriate bargaining units,24andobfuscate and abort the fair election processes which area cornerstone of the Act and its policies and protections;and upon the described evidence and the record as awhole I so find. Among other things, this action consti-tuted-as indicated above-an adverse economic changein the terms and conditions of the employment of thesalesmen, whose earnings consisted of commissions onautomobile sales, suddenly to be shared with the "newsalesmen" added by Respondent to the salesforce for thesole purpose of checkmating and nullifying its legitimatesalesmen's statutory rights to bargain collectively. Itneed not be emphasized that such an uncalled for sharingof their source of income with a substantially enlargedgroup of such sharers would be calculated to severelydampen their ardor for continuing their ties to theirUnion, and thus to intolerably affreight their exercise oftheir congressionally declared rights under the Act. It isalso apparent that an employer who, when presentedwith a request by his employees' duly designated unionrepresentatives to bargain collectively, while raising noquestions, insists upon an election and thereupon prompt-ly uses the unavoidable administrative time intervalbefore the election to embark upon a program of unfairlabor practices and to "pack" the bargaining units withnew "employees" as "extra voters" whom he endeavorsto assure are unsympathetic to unions, thereby interfereswith, restrains, and coerces his legitimate regular em-ployees in the exercise of their rights under the Act,since those employees will necessarily be made to feelthat their federally guaranteed right to bargain collec-tively is a snare and a delusion, readily defeasible bytheir employer through the simple expedient of callously"packing" their bargaining unit for the election vote.Furthermore, such action by the employer is a crass in-terference with and an attempted abortion of the fairelection processes which the Act is purposed to insureand which the Board is mandated to supervise. It is noanswer to this to say what an employer may do througha speech campaign against a union, since his right to doso is protected constitutionally as well as expressly bySection 8(c) of the Act, whereas there is no such protec-tion to the employer's actions here. Nor is it necessary tocomplete the abortion by dismissing the instant proceed-ing (in this aspect) and relegating the statutorily protect-4 1 e, (1) all of Respondent's salesmen, excluding all office clerical,.guards, professionals, and supervisors as defined in the Act salemnell'sunit), and (2) all office clerical eniplo>ees a Respondenlt's Imperial, Mlis-sourn. facility. excluding all salesmen, professional employees guards andsupervisors as defined in the Act (clerical ulit) Each ",as and is ;i con%entional and clearly appropriale bargaiiling unit and I so find No e,i-dence or suggestion has been adduced to the contraryed employees and their unions to an election with its pre-dictably accompanying roundelay of challenges, objec-tions, "R" (representation) case hearings, reports, replica-tive renewed charges, "C" (unfair labor practices) casehearings, and bargaining orders-with interstitial reviewsand appeals-when, under the circumstances here, theentire issue may be determined at this time-as, indeed,Gissel contemplates and sanctions.Consonant with the foregoing, it is found that the alle-gations of paragraphs 6A, B, and C, 7, 8, 9, 10A, B, andC, 11, 12, 13, 14, 15, 16A and B, 17, and 18 of the com-plaint have been established by substantial credible evi-dence upon the record as a whole.2. MayThe described developments of April 30 were succeed-ed by additional coercive and restraintful episodes there-after.On Wednesday evening, May 2 or 9, Respondent'ssalesmen Van Ronzelen and Hawkins were together in atavern, when General Sales and New Car ManagerJames Fitzgerald and then Used Car Sales ManagerJerry Gilliam (Fitzgerald's subordinate) came in. AfterHawkins left and while Fitzgerald was in the bathroom,Gilliam approached Van Ronzelen and said to him, "Ifyou'll forget all this union nonsense, I'll make it verywell worth your while.... What do you want?" Thefollowing morning, at Respondent's place of business,Van Ronzelen asked Gilliam what he had in mind andagain Gilliam there asked him, "What do you want?" Al-though Gilliam told him "We'll talk about it later," henever did, nor did Van Ronzelen bring it up. Van Ron-zelen's testimony to the foregoing effect is uncontradict-ed, since without explanation Gilliam was not producedto testify, and it is credited. It is accordingly found thatparagraphs 5D, E, and F of the complaint-promises ofeconomic benefits and solicitation of complaints andgrievances, for abandonment of union support-are es-tablished.Within the context of the preceding weeks' events asalready described, on May 4 Sales Manager Gilliam lev-eled at Merz-the actual and so-regarded by RobertFitzgerald (Respondent's witness) spearhead of the sales-men's unionization activity-the admonition, "I wishwe'd cut out the bull-t and get on to selling cars." Tothis, General Sales Manager Fitzgerald added, looking atHawkins and Van Ronzelen nearby, "They're done andthey know it." Gilliam was not produced to dispute theforegoing and Fitzgerald claimed he was unable to recallthe incident, while denying that he ever told Merz thatHawkins and Van Ronzelen were "through"-which isnot precisely what Merz testified to. Thus, in effectMerz' described testimony remains essentially unchal-lenged.Paragraphs 5G and H of the complaint allege that inearly May Sales Manager Gilliam promised an employeebenefits for abandoning his union support and threateneddischarge of union supporters. As to this, salesman Haw-kins testified credibly that around this time he was calledinto the office by Sales Manager Gilliam, who behindclosed doors told him, "Sit down. I want to talk to youas a friend.... What would it take for [you] to change SUBURBAN FORD, INC.371[your] mind about the union?" To Hawkins' answer indi-cating that his mind would not be changed since he wasinterested in economic security, Gilliam replied that hebelieved "the other salesmen [are] using [you] andmaking a fool out of [you], and that when this was allover I was going to be the only one left who wouldhave a job." At this, Hawkins told Gilliam "if there wasany more said I would like somebody present" and gotup and left. Since, without explanation, Gilliam was notcalled to testify, Hawkins' account stands uncontradictedand I credit it. Accordingly, I find the allegations ofparagraphs 5G and H established.Further, according to the complaint (pars. 51 and J),on or about May 18 Sales Manager Gilliam by solicitingcomplaints and grievances promised an employee bene-fits for abandoning his union support and at the sametime indicated it would be futile for employees to selecta union as their bargaining representative. Concerningthis, Hawkins swore that on the date in question Gilliamagain asked him, "what would [it] take for [you] tochange [your] mind about the union .... I can make itworth your while." Hawkins told Gilliam that "apparent-ly you don't know me too well ...When I make upmy mind to do something, I usually carry it through, andI couldn't be bought [in] 18-1/2 years on the police de-partment, and I can't be bought now." To this, Gilliamresponded that "it won't do any good to bring a union inthere" and asked Hawkins to "think about our conversa-tion." As already indicated a number of times, withoutexplanation Gilliam was not called to testify. Thus, Haw-kins' account again remains uncontradicted and, creditingit, I find paragraphs 51 and J established.The complaint (pars. 5K and L) also alleges that inlate May, at two different restaurant locations, SalesManager Gilliam gave employees 5-year job-security as-surances if they abandoned their union support. Regard-ing this, salesman Hawkins testified that on the indicatedoccasion he was greeted in nearby Schobers Restaurant(complaint, par. 5K) by Gilliam, to whom he remarkedthat he (Hawkins) "hope we can still remain friends ...after this is all over." Gilliam then asked Hawkins,"What do you want?" Hawkins answered, "Well, I wentinto this here for the benefits of the contract, the paidmedical, for the pension, and the dental." Gilliam re-plied, "I can give you that" and proceeded to write outon a paper napkin that "Bob Hawkins will work for Sub-urban Ford for 5 years provided he sells 10 cars a monthaverage. /s/ J. Gilliam." Hawkins asked Gilliam if hewas "sure [you] want[ed] me to keep the napkin," andGilliam replied, "Yes." At the same time, Gilliam toldHawkins to "think about it over the weekend" and wrotehis (Gilliams') telephone number on another napkin forHawkins. Hawkins retained both napkins, which are inGilliam's handwriting, in his possession, and both wereintroduced in evidence (G.C. Exhs. 5b and a) at thehearing. A few days after the described episode, Gilliamcalled Hawkins into his office and asked him what hehad done with the napkin Hawkins said he had "flushedit down the toilet." Gilliam then remarked, "You know,we were both drinking," and Hawkins answered, "Yes,sir."25 In view of Respondent's unexplained failure toproduce Gilliam to contradict Hawkins in any way, in-cluding as to any claimed insobriety on the occasion inquestion (stoutly and credibly denied by Hawkins), andbased upon my demeanor observations of Hawkins as hetestified, I credit Hawkins' account of the episode26andaccordingly find paragraph 5K of the complaint estab-lished. In conjunction with this episode, it is appropriateto consider what appears to be a related incident, allegedin paragraph 6D of the complaint. A few days after thedescribed Schobers Restaurant episode involving thenapkins, after Hawkins had apparently satisfactorily reas-sured Gilliam that he had "flushed it down the toilet,"Gilliam, waving some keys at Hawkins, replaced the"demonstrator" 3/4-ton pickup truck assigned to Haw-kins on April 30 by General Sales Manager James Fitz-gerald with an air-conditioned $5,400 Ranchero, with theremark, "Are you satisfied now?"27As with all other in-cidents involving Gilliam, this one, also, is wholly un-contradicted, since Gilliam was not produced to testify.Under the total circumstances here, I cannot regard thedescribed action by Gilliam, particularly in the contextof the Schobers Restaurant episode, other than the exten-sion of a carrot to Hawkins after Respondent had takenthe stick to him-the one no less than the other a tech-nique of restraint and coercion purposed to weaken hisresolve and wean him from his pursuit of his right to as-sociate himself for collective bargaining under the Act.It is accordingly found that this paragraph (6D) of thecomplaint is likewise established as, taken in conjunctionwith the record as a whole and related complaint para-graphs (19 and 20), violations of the Act.With regard to the remaining alleged incident of lateMay (complaint par. 5L), this is said to have involvedanother 5-year job-security assurance by Sales ManagerGilliam, to employees generally, made in a different res-taurant (Frank's Tavern). Respondent's salesman Merztestified to such an assurance by Gilliam-this one takingthe form of an oral "guarantee that [you] would havesome kind of contract for five years" if Respondent'sService Manager Sims, who was present could "talk" toRespondent's principal, Roland Hildebrand, and have"this thing ...settled without all this going on ...andwe could probably work it out." Neither Gilliam norSims was produced to controvert in any way this testi-12 At the hearing, Hawskins sore. 'ithoul conlradlclion since Gilliamdid not testify) that they had had no more than four beers and wsere %sellin conItril of their faculties Crediting Ha'skins' testimon I can onlyconclude that Gilliam's remark about "drinking," a fe', da>s later, xasintended as a nonfactual alibi to cover up what Gilliam had later per-ceised or been told as his indiscretion in conmilting such all asuranceto Hawkins to ".ritng and then leaving It In Ha\ kins' hand,26 I do not redit the testlimont of Respondent', itless Chastaill co -cerning this episode to the extent that he mil be a.temptilg to place adifferent cast on the talk b claiming he as %sell as Gilliam told Hlas kinsit as "unfair" for Hasvkins to be talkiig about the sublect HFoescxer.acciordling to Chlasta.i. he (Chastain) left the resta.uranl short. lea igllas kis there alone xsith Gilliam, so that ChastLu ould not hase beena parimcpalnt ti a CrlSllulg cZ orlnersallon btlcen (illirll aid Hia, kii,sThat the ensuig colversatlion slas as tstficd h Hkikl is inot oillxs.'holl5midispuitd h Gilliam but is horne ouLt hb CiilhanmCulnlmdsputdkn ritltigs oi the na;pkil (Ci C Exhs 5bh arid a) rt e\ dence': It Is ohered Ihat also in late t, .shtrll\ aficr General SalesMalilager Jries -lt/geril Ad left Resprondetitts eriplo ri Mn' I1. Has kilrsa1s, hl'tied h.,k hl hs d Is ib as ns car ,s.in.llSUBURBAN FORD. NC. 371 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony of Merz, which I credit. Accordingly, I find para-graph 5L also established.3. JuneFinally, on June 6 Respondent's salesman Hawkinswas discharged, under circumstances to be described,only to be reinstated 2 days later after he filed an unfairlabor practice charge with the Board's Regional Direc-tor. It is claimed that this discharge constituted in effectyet another harassing tactic for the purpose of chillingthe employees' organizational ardor and subverting theirunionizational adherence and activities (complaint pars.6E, F, G, and H).The facts are as follows. On the day in question (June6), Pamela Moran, a customer of Assistant Sales Man-ager Stovesand, needed a car since her own was delayedin repair. Stovesand told Hawkins to lend her salesmanMerz' demonstrator since Merz was not there and it wasnot in use. Hawkins accordingly did so. Lending a dem-onstrator to a customer under such circumstances was ausual practice. Hawkins later informed Merz of this afterhe came in, and Merz indicated it made no difference tohim since he was not driving that newly assigned demon-strator (a small truck) anyway. Later, Merz asked SalesManager Gilliam for a car to drive home. When Respon-dent's owner, Roland Hildebrand, saw him in this car, heasked Merz why he was using it. When Merz explainedwhy, Hildebrand spoke to Gilliam, who in turn askedMerz who had loaned his demonstrator out. Merz re-minded Gilliam that Hawkins had loaned it out at the di-rection of Assistant Sales Manager Stovesand. Notwith-standing this, Gilliam paged Hawkins loudly and repeat-edly on the loudspeaker. Although Merz told Gilliamthat Hawkins was on the telephone, Gilliam responded,"I don't give a f-k where he's at." When Hawkins camein, in response to Gilliam's question he informed him thathe had merely done what Assistant Manager Stovesandtold him to do. Gilliam nevertheless faulted Hawkinsanyway and that "If you say one more f-king word,you're fired." When Hawkins explained that "1 was justtrying to explain what happened," Gilliam exploded athim, "You're fired. Give me the keys to your f-kingdemo." Merz, who had been an onlooker, remarked toowner Roland Hildebrand, "This is the biggest bunch ofbulls-t I've ever heard."Since unexplainedly neither Gilliam nor Hildebrandtestified, the foregoing account of Hawkins and Merz isuncontradicted and credited. Two days later, on June 8Hawkins filed a charge against Respondent with theBoard's Regional Director and later that day served acopy of it on Gilliam. Shortly thereafter he received acall to Hildebrand's office, where he was told that Re-spondent wanted him back since he was a good sales-man. Hawkins said that he already had an appointmentset up for a job interview elsewhere, but could return thefollowing day (June 9), which he did.28a, Although Respondcnl claims tawkins lost io b.ackpa., thll, I riolan issue , hich i as encornpassed hb or litigaled ill the il litallt ip)ltedilgVilhihou allnemping to prejudge that issue Rcspionldcilt assrtriioi hereIhat Ha, kins' drawing accoult agails coinmissions lln as n ia lli t'c cii denot appear to meet the I coullerassertili1 of the ohi u- l Iiutll lt h itbeing Ihere for several days, Nhile he ,a s in discharge taltis. I lai,isI have difficulty in believing that, except for hisknown union organizational activity and his persistencein refusing to abandon his union affiliation-viewed byRespondent as his "disloyalty"-a salesman such asHawkins, with an exceptional performance record andeven sponsored by Respondent for attendance at ad-vanced training, an experienced salesman difficult to findor replace, and in a context of Respondent's unprec-edented augmentation of its sales staff with green"fillers" not having union affiliation, would be summarilydischarged in a situation in which he was unquestionablywithout fault of any kind; and I believe the only reasonhe was reinstated was his filing with the Regional Direc-tor of unfair labor practice charges against Respondent.Within the context of the record as a whole, I am per-suaded and find that Respondent's discharge of Hawkinsconstituted yet further harassment of Hawkins and otheremployees, purposed, as alleged in the complaint, tobring the organizing employees to heel, so as to cooltheir union ardor, to cause them to abandon their unionaffiliation, and to dissuade them from pressing their con-tinued attempt to exercise their rights under the Act. It isaccordingly found that paragraphs 6E, F, G, and H areestablished by substantial credible evidence on the recordas a whole.C. Summary and DiscussionIn brief summary, there is presented here a situationwhere an Employer, faced by collective-bargaining re-quests from two unions representing different groups andbargaining units of his employees, refuses those requestsand insists on elections under the Act. Instead of await-ing those elections so that the question of representationmay thereby be fairly and honestly determined as con-templated by the Act, in a context of announced hostileintolerance to lawful collective bargaining as "disloyal"the Employer not only engages in miscellaneous acts ofinterference, restraint, and coercion in violation of theAct, designed to detach the employees from their unionaffiliation, dampen their desire for collective bargaining,and cause them to abandon that pursuit-legal and guar-anteed as it is to employees by the Act-but also, mostsignificantly, to derail and foul the upcoming statutoryelections under the Act by deliberately enlisting intoeach of the units, without bona fide business need, suffi-cient additional "fillers," lacking union affiliation, intend-ed to be put forward as "voters" in the upcoming elec-tions so as to counterbalance any votes to be cast by theunionized majority of the employees seeking collectivebargaining and Board certification of their Unions on thebasis of a fair election. To say nothing of its coercive andrestraintful actions and employee harassments followingtheir request for collective bargaining, it is impossibleupon the record presented to regard Respondent's April30 broadscale cancellation and withdrawal of benefitsand its job shifts as other than "a blatant example of Re-spondent's raw economic power over the employeeswhich it wielded for antiunion purposes." Chandler.iould I lhrdlI has il n sale ll s .li 1d eaIlled comll ollI , I I Cil Ihelher ehw-1outld litc is p lt o deterillllitiii lere, hil for .hckpa proceedliig.fi aiLs. lliosilIg the itluil preliniilar illxetigition SUBURBAN FORD, INC.373Motors. Inc., 236 NLRB 1565, 1566 (1978). Viewed intheir totality, in every sense Respondent's actions herebespeak what Mr. Justice Harlan, speaking for a unani-mous Supreme Court in N.L.R.B. v. Exchange Parts Co.,375 U.S. 405, 409-410 (1964), characterized as the "fistinside the velvet glove." On top of these clear violationsof basic prohibitions of the Act, Respondent further sawfit to engage in the egregious tactic of deliberately "load-ing" the bargaining units so as to insure the abortion ofany fair election, thereby setting itself up in direct oppo-sition to the congressionally declared national policy asset forth in the Act. "We can conceive of no more perni-cious conduct than that which is calculated to underminethe Union and dissipate its majority while refusing tobargain." Teledyvne Dental Products Corp., 210 NLRB 434,435-436 (1974). This indeed appears to be one of those"rare" cases where there is "direct evidence of a purposeto violate the statute." Hartsell Mli/ls Co v. N.L.R.B., 11 F.2d 291, 293 (4th Cir. 1940). Respondent's conduct hereconstitutes serious statutory violation calling for effectiveremedy. Cf. N.L.R.B. v. Gissel Packing Co., Inc., 395U.S. 575 (1969); Chandler, supra.Upon the foregoing findings and the entire record, Istate the following:CONCtUSIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. By engaging in the acts found to have constitutedinterference, restraint, and coercion in and under the cir-cumstances described and found in section III, supra, Re-spondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed themunder Section 7, and has thereby violated Section 8(a)(l)of the Act.3. By recalling and reassigning its salesmen's demon-strator vehicles, by prematurely canceling its salesmen's"LTD" bonus contest, by shifting and transferring itssalesmen to other jobs on and after April 30, 1979, andby discharging its employee Bob Hawkins on June 6,1979, under the circumstances described and found insection III, supra, Respondent has discriminated inregard to the hire, tenure, and terms and conditions ofemployment of its employees to discourage membershipin a labor organization, in violation of Section 8(a)(3) ofthe Act; and has, further, interfered with, restrained, andcoerced its employees in the exercise of the rights guar-anteed them under Section 7, in violation of Section8(a)(l) of the Act.4. Respondent's augmentation of its salesforce and ofits clerical force on and after April 30, 1979, under thecircumstances described and found in section 11I, supra,as well as its shifting and transferring of its salesmen toother jobs on and after April 30, 1979, its discharge of itsemployee Bob Hawkins, and its other unfair labor prac-tices in violation of the Act have been with the purpose,intent, and effect of coercing and discouraging its em-ployees from continued lawful adherence to, membershipin, support of, and activities on behalf of the Unionsherein, as well as to prevent the Unions from becomingand acting as their certified collective-bargaining repre-sentatives, and so as to undermine said Unions' represen-tative status and dissipate and destroy their majoritystanding, and to render impossible or impracticable a freeand uncoerced electoral choice on their part in the statu-tory election procedures under the Act.5. Respondent's failures and refusals to recognize andbargain collectively with the Unions herein as the dulyauthorized bargaining representatives of its employees inthe appropriate bargaining units, at all times on and sinceApril 23, 1979 (Teamsters Local 604, on behalf of Re-spondent's salesmen), and April 26, 1979 (TeamstersLocal 618 on behalf of Respondent's clerical employees),under the circumstances described and found in sectionIII, supra, and with the purposes and effects set forth inConclusion of Law 4, supra, have constituted and consti-tute continuing violations of Section 8(a)(5) and (1) ofthe Act.The appropriate collective-bargaining units are:All salesmen employed by Suburban Ford, Inc.,excluding all office clericals, guards, professionalsand supervisors as defined in the Act.All office clerical employees at the Imperial, Mis-souri, facility of Suburban Ford, Inc., excluding allsalesmen, professional employees, guards and super-visors as defined in the Act.6. The aforesaid unfair labor practices and each ofthem have affected, affect, and, unless permanently re-strained and enjoined, will continue to affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYWe come to the matter of remedying Respondent'sunfair labor practices.With regard to the unfair labor practices consisting ofthe 8(a)(l) violations found, the usual cease-and-desistprovisions in such circumstances are required. Withregard to the 8(a)(3) violations, not only is a cease-and-desist order required, but also a make-whole order re-quiring Respondent to make whole its salesmen for anyeconomic losses or job-related damages or diminutionssuffered by them because of the adverse personnel andjob actions taken against them, as described and foundherein, on and after April 30, 1979. These include back-pay in the case of Bob Hawkins, from June 6 through 8,1979; loss of income, if any, to all salesmen whose jobswere shifted or changed on and after April 30, 1979, asherein found; losses, if any, to all salesmen, as the resultof the withdrawal and change of their demonstrator ve-hicles on and after April 30, 1979, as herein found, andspecifically including any added travel, fuel or other ex-pense attributable thereto; losses to all salesmen byreason of Respondent's premature withdrawal of its"LTD" bonus contest on April 30, 1979; and deprivationof income to its salesmen ascribable to Respondent's ad-dition of new salesmen to its salesforce on and afterApril 30, 1979, to dissipate the majority representativestatus of Teamsters Local 604, under the circumstancesdescribed and found in section III, supra. In addition,Bob Hawkins should be required to be made whole forany hospitalization, medical insurance, or similar benefitcoverage, expense, or claim he or any person derivative-ly covered through him sustained by reason of any lapse,SUBURBAN FORD, INC. 373 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawal, or noncoverage during the period (June 6--8,1979) he was in discharged status. Hawkins should alsobe restored to uninterrupted seniority on Respondent'sbooks and records, the same as if he had not been in dis-charged status from June 6-8, 1979. All sums, benefits,and emoluments, with interest thereon, should be calcu-lated as explained in Isis Plumbing & Heating Co., 138NLRB 716 (1962); F. W. Woolworth Company, 90 NLRB289 (1950); and Florida Steel Corporation, 231 NLRB 651(1977). Respondent should also be required to preserveand make available to the Board's agents its books andrecords for backpay computation and compliance deter-mination purposes, and to post the usual notice to em-ployees. In view of what I am compelled to regard asRespondent's deliberate assault on basic policies of theAct through the device of attempting to introduce addi-tional unaffiliated voters into the bargaining units so asto abort the free elections contemplated by the Act, I be-lieve and find it is equitable and proper that there be in-cluded in the recommended Order and notice a require-ment that Respondent not violate the Act in any way,since Respondent's described deliberate attempt to abortthe election process appears to me to strike at "the veryheart of the Act" (A. J. Krajewski Mfg. Co., 180 NLRB1071 (1970)). Cf. .L.R.B. v. Entwistle Mfg. Co., 120F.2d 532, 536 (4th Cir. 1941).There remains the question of whether, in the circum-stances, a bargaining requirement should be imposedunder the principles enunciated by the Supreme Court inN.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).I think it clearly should.In Gissel, a unanimous Supreme Court instructed thatan electionless bargaining order may properly issuewhere an employer who has refused to recognize a unionas here holding majority bargaining authorizational cre-dentials, in the interval while awaiting the statutory elec-tion which he (the employer) has demanded, engages in"pratices which ...have the tendency to underminemajority strength and impede the election processes"(395 U.S. at 614), with the prospect of erasure of the ef-fects of such actions and assurance of fair election slight,so that "employee sentiment once expressed throughcards would, on balance, be better protected by a bar-gaining order" (id. at 614-615). I find that, in the circum-stances here, particularly Respondent's "packing" of thetwo bargaining units in order to dispel the possibility ofBoard certification of the Unions after statutory elec-tions, "the possibility of erasing the effects of past prac-tices and of ensuring a fair election ...by the use oftraditional remedies ...is slight and that employee sen-timent once expressed through cards would, on balance,be better protected by a bargaining order." Gissel at 614-615.1n my view, it is plain that the actions of Respondenthere, who equates joining a union-an employee rightunder the law of the land-with "disloyalty," and delib-erately resorts to the device of loading the bargainingunits with unaffiliated and unneeded supernumeraries,whom it continues on job interviews conducted duringthis very hearing to assure itself are free from the taint ofunion sympathy, not only amply merit but require impo-sition of a Gissel bargaining order as within the very lan-guage of that Supreme Court decision. Since each of theUnions here, as explained and found supra, clearly com-manded majorities in each of the bargaining units whenthey made their bargaining request, a bargaining ordershould be issued under the authority of the Gissel deci-sion.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this consolidatedproceeding, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER29The Respondent, Suburban Ford, Inc., Imperial, Mis-souri, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Accusing any employee of disloyalty for joining aunion or for exercising any other right or engaging inany lawful activity under the National Labor RelationsAct.(b) Directly or indirectly threatening any employeewith discharge because of union affiliation or exercise ofany other right or for engaging in any lawful activityunder said Act.(c) Soliciting complaints or grievances from any em-ployee so as, in violation of the Act, to undermine her orhis union affiliation or exercise of any other right orlawful activity under the Act.(d) Promising or holding out to any employee eco-nomic benefits to induce the abandonment of her or hisunion support or any other right or lawful activity underthe Act.(e) Threatening or informing any employee that itwould be futile for employees to select a union as theirbargaining representative.(f) Promising or holding out to any employee a con-tract, agreement, assured term of employment, or otherjob security or advantageous term or condition of em-ployment if the employee abandons her or his union af-filiation or any other right or lawful activity under theAct.(g) Canceling, withdrawing, or altering, by decrease orincrease, any job-related economic benefit or other termor condition of employment, including premature with-drawal of any existing bonus or contest or competition,changing assigned demonstrator vehicles, or shifting oraltering job assignments, to discourage any employeefrom union affiliation or the exercise of any other rightor lawful activity under the Act.(h) Discharging, suspending, laying off, furloughing,or failing to reinstate or rehire, any employee becauseshe or he has joined a union or exercised any other rightor engaged in any lawful activity under the Act, or pro-poses to do so, or fails or refuses to discontinue to do so;or for the purpose of inducing, persuading, or causingher or him or any other employee to relinquish her orhis union membership or to abandon or discontinue the'5' In he exent no exceptions are filed as provided b Sec 102 46 ofthe Rule, and Regulation, of the National Labor Relations Board, theindiidgs. colIclusuions, and recommended Order vhich follork hereinshall. a provided in Sec 10248 of those Rule, and Regulation. headoptled by the Board and become it, findings, conclusions. and Order.and all ohiectionl thereto hall he deemed waised for all purposes SUBURBAN FORD, INC.375exercise of any other right or to refrain from any activitylawful under the Act.(i) Augmenting its force of employees in any proposedcollective-bargaining unit, subsequent to any bona fidedemand for union recognition and collective bargaining,and while awaiting a statutory election under the Act,for the deliberate purpose of deranging and dissipatingsaid unit, undermining the union's majority strength andimpeding the election processes under the Act,30andthereby preventing or aborting the exercise by employ-ees of their right under the Act to bargain collectively.j) Directly or indirectly engaging in any of the fore-going actions or activities or any like or related act inorder to dissipate the collective-bargaining representa-tional status of its employees' lawfully designated collec-tive-bargaining representative, or for the purpose ofcausing its employees to discontinue or refrain from ex-ercising their right to bargain collectively with Respon-dent, or otherwise so as to interfere with, restrain, orcoerce its employees in the exercise of the rights guaran-teed under the Act.(k) Failing or refusing to bargain collectively in goodfaith with Automotive Transport Chauffeurs, Demonstra-tors & Helpers, Local 604, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive collective-bargain-ing representative of its employees in an appropriate unitconsisting of all of its salesmen, excluding all office cleri-cals, guards, professionals, and supervisors as defined inthe Act.(1) Failing or refusing to bargain collectively in goodfaith with Automotive, Petroleum and Allied IndustriesEmployees Union, Local 618, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive collective-bargain-ing representative of its employees in an appropriate unitconsisting of all office clerical employees at its Imperial,Missouri, facility, excluding all salesmen, professionalemployees, guards and supervisors as defined in the Act.(m) In any other manner interfering with, restraining,or coercing employees in the exercise of their right toself-organization; to form, join, or assist any labor organi-zation; to bargain collectively through representatives oftheir own choosing; to engage in concerted activities forthe purposes of collective bargaining or other mutual aidor protection; or to refrain from any and all such activi-ties, except to the extent that such right may be affectedby an agreement lawfully requiring membership in alabor organization as a condition of employment, as au-thorized in Section 8(a)(3) of the Act, as amended.2. Take the following affirmative actions necessary toeffectuate the policies of the Act:(a) Make each salesman in its employ on April 30,1979, whole for all pay, commissions, seniority, privi-leges, benefits, and emoluments lost, and for all extracosts and expenses sustained, by reason of Respondent'sactions on and after April 30, 1979, in (1) withdrawingits "LTD" bonus contest prior to the previously desig-nated expiration date thereof, (2) withdrawing from itssalesmen their demonstrator vehicles and substitution ofA 1 R, B s (,.l P,AmK C, l, .395 S t 614 119h4 )other vehicles therefor, (3) reassigning its salesmen toother jobs, and (4) augmenting its salesforce with addi-tional salesmen in order to dissipate and destroy the ma-jority representational status of its salesmen's union; to-gether with interest thereon, calculated in the manner setforth in the remedy portion of the Decision of which thisOrder forms a part.(b) Additionally make whole its salesman Bob Haw-kins for all pay, commissions, seniority, privileges, bene-fits, and emoluments lost, and for all charges, costs, andexpenses sustained (including all hospitalization, medical,and similar costs and expenses, if any, by reason of job-related insurance coverages lost, lapsed, or withdrawn)by reason of his discharge by Respondent from June 6though June 8, 1979, together with interest, in themanner set forth in the remedy portion of the Decisionof which this Order forms a part.(c) Expunge from all of Respondent's books and re-cords any entry of mention indicating or to the effectthat the termination of Bob Hawkins on June 6, 1979,was because of any contravention or infraction of any ofRespondent's rules, requirements, or policies, or becauseof any fault or work-related deficiency or shortcomingon his part; and refrain from making any such report orstatement voluntarily or in response to any inquiry fromany employer, prospective employer, employmentagency, unemployment insurance office, or reference-seeker or inquiry.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, wage rate and other records, workschedules, production reports and data, social securitypayment records, timecards, personnel records and re-ports, and all other records and entries necessary to de-termine the amounts of backpay and other sums andbenefits due under and the extent of compliance with theterms of this Order.(e) Upon request, recognize and bargain collectively ingood faith with Automotive Transport Chauffeurs. Dem-onstrators & Helpers, Local 604, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as of April 23, 1979,3' as theexclusive collective-bargaining representative of Respon-dent's employees in the aforesaid salesmen's appropriatecollective-bargaining unit, with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment, and embody in a signed contractany understanding reached.(f) Upon request, recognize and bargain collectively ingood faith with Automotive, Petroleum and Allied In-dustries Employees Union. Local 618, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as of April 26, 1979,32 as theexclusive collective-bargaining representative of Respon-dent's employees in the aforesaid appropriate clerical em-:I Cf radmi, Pi ,r , .219 N[ RH 208. 3( 3)l ( 1q'5): \ .RH BEagle .tlf /eal 1tau/lig. .558 F 2d 160). 163. tI8 (3d Cir IQ"'') 4L... Sportlyrr A ,,J X .\ 1. R B. 541 2d 73q. 744 (I( lh Cir I 4'h) Theb.lrglililig rcuc rd r cfd rila l. a wcll .a thc ,,rcpl)tolln the unfair lahol rpratice, hcrc. ,ert .li in A piill Caf a, l 237 NI R '48. fl 7(- ldi" 1t1SUBURBAN FORD. INC. 375 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees' collective-bargaining unit, with respect to ratesof pay, wages, hours of employment, and other termsand conditions of employment, and embody in a signedcontract any understanding reached.(g) Post at its premises at South Highway 61-67, Im-perial, Missouri, copies of the attached notice marked"Appendix B."33Copies of said notice, on forms pro-33 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."vided by the Regional Director for Region 14, afterbeing signed by Respondent's authorized representative,shall be posted in said premises by Respondent immedi-ately upon receipt thereof and maintained by it for 60consecutive days thereafter, in conspicuous places in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(h) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.